Detailed Action

1.	This Office Action is responsive to the Request for Continued Examination (RCE) filed on 02/12/2021.  Claims 1, 21, 22 and 26 have been amended.  Claim 14 has been cancelled.  Claims 1, 2, 4-6, 11-13, and 19-29 are presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement

2.	The information disclosure statements (IDSes) submitted on 01/20/2021, 02/12/2021, 03/17/2021 and 04/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13 recites the limitation "the capacity of the network" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections

6.	Claims 26-27 are objected to because of the following informalities: 
On lines 6 and 8 of claim 26 and lines 4, 6, and 8 of claim 27: “Hyptertext” should be “Hyp[[t]]ertext”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 1, 4-6, 11-13, and 19-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Naidoo et al. (US 7,130,383), hereinafter “Naidoo”, in view of Suito (US 2005/0114528 A1) and further in view of Hewes et al. (US 2010/0041380 A1), hereinafter “Hewes”.

9.	As to claim 1, Naidoo teaches a system comprising:
(i.e., a security system server 131 of Figs. 1-2) located external to a premises (i.e., premises 110 of Figs. 1-2), wherein the computing device is configured to:
receive, from a user device (i.e., monitoring client 133 and/or remote client 155) located external to the premises, a request for content from a premises device located at the premises (i.e., a remote client 155 located at a remote location 150 may connect to the security server 131 and security gateway 115 after authentication via network 120 for accessing audio and video data from cameras 112 and audio stations 107, and one or more sensors 105); and
send, to a gateway device located at the premises, a request to cause transmission of the content to the user device (i.e., After authentication, security system server 131 may be configured to create a data connection between the remote client 155 and security gateway 115 to allow remote user 152 at remote location 150 to view all or selected portions of the video images from video cameras 112 and audio data from audio stations 107) (Naidoo, Figs. 1-3, col. 10, lines 18-38); and
the gateway device, wherein the gateway device is configured to:
determine a video stream format, of a plurality of video stream formats, for transmission of the content based at least on a characteristic of the user device (i.e., depending on the bandwidth of the connection [read as a characteristic of the user device], the information transmitted to remote client 155 may be of a lower quality than that transmitted to security system 131 … For example, the video transmitted to remote client 155 may have a lower frame rate, lower resolution, and/or lower color depth) (Naidoo, col. 10, lines 46-52);
cause, based at least on the request, transmission of the content to the user device via the determined video stream format (i.e., media communications protocols may be used to transmit audio and video content from media handler 415, submit control messages, and support Voice Over IP, streaming audio, and video services between the residence and monitoring client 133) (Naidoo, col. 10, lines 3-52 and col. 16, lines 33-45).
Naidoo does not explicitly teach “determine a video stream format of a plurality of video stream formats for transmission of the content based at least on a priority of the video stream format and at least one of a privacy requirement of the user device, relative success among the plurality of video stream formats, or an authentication requirement of the user device”.
In an analogous art, Suito teaches that if a plurality of data formats are selected, the data format can be specified from the plurality of data formats according to a predetermined priority.  The priority is set according to the operation environment of the user terminal (i.e., the characteristic of the user device).  For example, preference is given to the text display function over the audio function in a user terminal having a poor audio function [wherein “poor audio function” is a characteristic of the user terminal/device] (i.e., determine a video stream format of a plurality of video formats for transmission of the content based at least on a priority of the video stream format) (Suito, Abstract, paragraphs [0051] and [0146]).
Hewes teaches a system and method for determining and delivering appropriate multimedia content to data communication devices, wherein the transcoder retrieves the protocol capabilities of the delivery data network, the personal data communication device state/capabilities, looks up the personal data communication device user preferences (i.e., read as privacy requirement of the user device, or an authentication requirement of the user device).  The transcoder retrieves the list of formats under which the content is available, selects the best content and transcodes the best content if necessary, to create the optimized content for the personal data communication device based on all the retrieved information (Hewes, paragraph [0092]).  Hewes also teaches that the transformed/optimized content is then delivered to the personal data communication device.  If a delivery receipt is not received after a certain time, the application can try another format (i.e., relative success among the plurality of video stream formats) (Hewes, paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of “determine a video stream format, of a plurality of video stream formats, for transmission of the content based at least on a priority of the video stream format and at least one of a privacy requirement of the user device, relative success among the plurality of video stream formats, or an authentication requirement of the user device”, as disclosed by Suito and Hewes, into the teachings of Naidoo to enable the system to determine an application data format used for transmitting according to the operation environment of each of the plurality of user terminals (Suito, Abstract) and/or to create and deliver optimized content to the user based on the (Hewes, [0092]).

10.	As to claim 4, Naidoo-Suito-Hewes teaches the system of claim 1, wherein transmission of the content comprises the premises device transmitting the content (i.e., cameras 112 and audio stations 107, and one or more sensors 105 continuously transmit audiovisual data and sensor data to security gateway 115 for caching, recording, or streaming to a remote user 152 or security system server 131) (Naidoo, col. 7, lines 15-60).

11.	As to claim 5, Naidoo- Suito-Hewes teaches the system of claim 1, wherein the causing transmission of the content comprises sending, via a relay server and to the user device, the content (i.e., security system server 131 of data center 132 receives audio and video from security gateway 115 and sends it in real-time to monitoring client 133) (Naidoo, Figs. 2 and 4, col. 11, line 53 – col. 12, line 41).104  102005.024263  

12	As to claim 6, Naidoo-Suito-Hewes teaches the system of claim 1, wherein the premises device comprises at least one of a camera located at the premises, a sensor located at the premises, or an audio recording device located at the premises (i.e., cameras 112 and audio stations 107, and one or more sensors 105 continuously transmit audiovisual data and sensor data to security gateway 115 for caching, recording, or streaming to a remote user 152 or security server 131) (Naidoo, col. 7, lines 15-60).
Naidoo-Suito-Hewes teaches a method comprising:
receiving, by a gateway device and from a computing device, a request to cause transmission of content from a premises device located at a premises to a user device external to the premises (i.e., a remote client 155 located at a remote location 150 may connect to the security server 131 and security gateway 115 after authentication via network 120 for accessing audio and video data from cameras 112 and audio stations 107, and one or more sensors 105) (Naidoo, Figs. 1-3, col. 10, lines 18-38);
determining a video stream format of a plurality of video stream formats for transmission of the content based at least on a priority of the video stream format (i.e., Suito teaches that the priority is set according to the operation environment of the user terminal.  For example, preference is given to the text display function over the audio function in a user terminal having a poor audio function) (Suito, Abstract, paragraphs [0051] and [0146]) and at least one of a privacy requirement of the user device, relative success among the plurality of video stream formats, or an authentication requirement of the user device (Hewes teaches a system and method for determining and delivering appropriate multimedia content to data communication devices, wherein the transcoder retrieves the protocol capabilities of the delivery data network, the personal data communication device state/capabilities, looks up the personal data communication device user preferences [read as privacy requirement of the user device, or an authentication requirement of the user device].  The transcoder retrieves the list of formats under which the content is available, selects the best content and transcodes the best content if necessary, to create the optimized content for the personal data communication device based on all the retrieved information (Hewes, paragraph [0092]).  Hewes also teaches that the transformed/optimized content is then delivered to the personal data communication device.  If a delivery receipt is not received after a certain time, the application can try another format [read as relative success among the plurality of video stream formats]) (Hewes, paragraph [0089]);
causing, based at least on the request, transmission of the content to the user device via the determined video stream format (i.e., cameras 112 and audio stations 107, and one or more sensors 105 continuously transmit audiovisual data and sensor data to security gateway 115 for caching, recording, or streaming to a remote user 152 or security system server 131) (Naidoo, Figs. 1 and 3; col. 7, lines 15-60).  The motivation of claim 1 is also applied to this claim.

14.	As to claim 11, Naidoo-Suito-Hewes teaches the method of claim 21, wherein the determining the video stream format based at least on the priority of the video stream format (Suito, Abstract, paragraphs [0051] and [0146]), comprises determining a first video stream format of a sequence of video stream formats (Hewes teaches that the transcoder 112 retrieves the list of formats under which the content is available [0092] and the transcoder selects the best content format and the content is transformed by the transcoder into the best content format [0089]).  The same motivation of claim 1 is also applied to this claim.

Naidoo-Suito-Hewes teaches the method of claim 21, wherein the determining the video stream format based at least on the relative success among the plurality of video stream formats comprises causing transmission, in response to an indication of unsuccessful transmission of the content via a second video streaming format, of the content via a first video stream format, wherein the second video streaming format is different from the first video streaming format (Hewes teaches that if a delivery receipt is not received after a certain time, the application can try another format [0089]).  The same motivation of claim 1 is also applied to this claim.

16.	As to claim 13, Naidoo-Suito-Hewes teaches the method of claim 21, wherein the capability of the network comprises a bandwidth of the network (Hewes teaches the transcoder retrieves the protocol capabilities of the delivery data network Fig. 6 and paragraph [0092]). The same motivation of claim 1 is also applied to this claim.

17.	As to claim 22, Naidoo-Suito teaches a gateway device (i.e., security gateway 115) comprising:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the gateway device to:
receive, from a computing device, a request to cause transmission of content from a premises device located at a premises to a user device external to the premises (i.e., a remote client 155 located at a remote location 150 may connect to the security server 131 and security gateway 115 after authentication via network 120 for accessing audio and video data from cameras 112 and audio stations 107, and one or more sensors 105) (Naidoo, Figs. 1-3, col. 10, lines 18-38);
determine a video stream format of a plurality of video stream formats for transmission of the content based at least on a priority of the video stream format (i.e., the priority is set according to the operation environment of the user terminal.  For example, preference is given to the text display function over the audio function in a user terminal having a poor audio function) (Suito, Abstract, paragraphs [0051] and [0146]) and at least one of a privacy requirement of the user device, relative success among the plurality of video stream formats, or an authentication requirement of the user device (Hewes teaches a system and method for determining and delivering appropriate multimedia content to data communication devices, wherein the transcoder retrieves the protocol capabilities of the delivery data network, the personal data communication device state/capabilities, looks up the personal data communication device user preferences [read as privacy requirement of the user device, or an authentication requirement of the user device].  The transcoder retrieves the list of formats under which the content is available, selects the best content and transcodes the best content if necessary, to create the optimized content for the personal data communication device based on all the retrieved information (Hewes, paragraph [0092]).  Hewes also teaches that the transformed/optimized content is then delivered to the personal data communication device.  If a delivery receipt is not received after a certain time, the application can try another format [read as relative success among the plurality of video stream formats]) (Hewes, paragraph [0089]);
(i.e., cameras 112 and audio stations 107, and one or more sensors 105 continuously transmit audiovisual data and sensor data to security gateway 115 for caching, recording, or streaming to a remote user 152 or security system server 131) (Naidoo, Figs. 1 and 3; col. 7, lines 15-60).  The motivation of claim 1 is also applied to this claim.

18.	As to claim 19, Naidoo-Suito-Hewes teaches the gateway device of claim 22, wherein the instructions, when executed, cause the gateway device to determine the video stream format further based at least on a capability of the premises device (Hewes teaches the application is programmed to collect the device capabilities [0089] and the transcoder retrieves the personal data communication device state and capabilities [0092]).  The same motivation of claim 1 is also applied to this claim.

19.	As to claim 20, Naidoo-Suito-Hewes teaches the gateway device of claim 22, wherein the instructions, when executed, cause the gateway device to cause transmission of the content by routing, via the gateway device, the content (i.e., cameras 112 and audio stations 107, and one or more sensors 105 continuously transmit audiovisual data and sensor data to security gateway 115 for caching, recording, or streaming to a remote user 152 or security system server 131) (Naidoo, Figs. 1 and 3; col. 7, lines 15-60).

Naidoo-Suito-Hewes teaches the system of claim 1, wherein the priority of the determined video stream format is higher than a priority of another video stream format of the plurality of video stream formats (i.e., the priority is set according to the operation environment of the user terminal.  For example, preference is given to the text display function over the audio function in a user terminal having a poor audio function) (Suito, Abstract, paragraphs [0051] and [0146]).  The motivation of claim 1 is also applied to this claim.

21.	As to claim 24, Naidoo-Suito-Hewes teaches the method of claim 21, wherein the priority of the determined video stream format is lower than a priority of another video stream format of the plurality of video stream formats; and wherein the determining the video stream format is further based at least on an unsuccessful transmission of the content via the another video stream format (Hewes teaches that if a delivery receipt is not received after a certain time, the application can try another format) (Hewes, paragraph [0089]).  The same motivation of claim 1 is also applied to this claim.

22.	As to claim 25, Naidoo-Suito-Hewes teaches the gateway device of claim 22, wherein the instructions, when executed, cause the gateway device to determine the video stream format further based at least on a network and cause transmission of the content via the network (Hewes teaches the transcoder retrieves the protocol capabilities of the delivery data network in step 250 and in step 260, the transcoder selects  the best content and transcodes into the best content format to deliver to the personal data communication device) (Hewes, Fig. 6 and paragraph [0092]).  The same motivation of claim 1 is also applied to this claim.

23.	As to claim 26, Naidoo-Suito-Hewes teaches the system of claim 1, wherein the video stream format comprises at least one of a Motion Picture Experts Group (MPEG)-4 (MPEG-4)/Real-Time Streaming Protocol (RTSP) video stream format, a Motion Picture Experts Group (MPEG)-4 (MPEG-4) Hyptertext Transfer Protocol over Secure Socket Layer (HTTPS) video stream format, a Motion Picture Experts Group (MIPEG)-4 (MPEG-4) Hyptertext Transfer Protocol (HTTP) video stream format, a Motion Picture Experts Group (MVPEG)-4 (MPEG-4) Hyptertext Transfer Protocol over Secure Socket Layer (HTTPS) video stream format, a Motion Joint Photographic Experts Group (JPEG) (MJPEG) Hyptertext Transfer Protocol over Secure Socket Layer (HTTPS) video stream format, or a Reverse Real-Time Streaming Protocol (RTSP) video stream format (Naidoo teaches that the present invention is not limited to any particular audio, video, or communications standards and may incorporate any such standards (i.e., video stream formats), including, without limitation: H.323, ADPCM, H.263, MPEG, User Datagram Protocol (UDP), and Transmission Control Protocol/Internet Protocol TCP/IP) (Naidoo, col. 8, lines 5-12).  

24.	As to claim 27, Naidoo-Suito-Hewes teaches the method of claim 21, wherein the video stream format comprises at least one of a Motion Picture Experts Group (MIPEG)-4 (MPEG-4)/Real-Time Streaming Protocol (RTSP) video stream format, a Motion Picture (Naidoo teaches that the present invention is not limited to any particular audio, video, or communications standards and may incorporate any such standards (i.e., video stream formats), including, without limitation: H.323, ADPCM, H.263, MPEG, User Datagram Protocol (UDP), and Transmission Control Protocol/Internet Protocol TCP/IP) (Naidoo, col. 8, lines 5-12).  
  
25.	As to claim 28, Naidoo-Suito-Hewes teaches the system of claim 1, wherein a first video stream format has a first priority and a second video stream format has a second priority (i.e., if a plurality of data formats are selected, the data format can be specified from the plurality of data formats according to a predetermined priority) (Suito, paragraph [0051]).  The motivation of claim 1 is also applied to this claim.

26.	As to claim 29, Naidoo-Suito-Hewes teaches the method of claim 21, wherein a first video stream format has a first priority and a second video stream format has a second priority (i.e., if a plurality of data formats are selected, the data format can be specified from the plurality of data formats according to a predetermined priority) (Suito, paragraph [0051]).  The motivation of claim 1 is also applied to this claim.

27.	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Naidoo-Suito-Hewes, and further in view of Lingemann (US 2006/0009863 A1).

28.	As to claim 2, Naidoo-Suito-Hewes teaches the system of claim 1, wherein the security gateway 115 may include an alarm control panel 310, a video module 320, a web-enabled user interface 350 which includes a display device, such as a computer screen, television or keypad for displaying information to the user (Naidoo, col. 12, lines 45-47 and col. 14, lines 27-30), but does not explicitly teach “wherein the gateway device comprises a touchscreen device”.
	In an analogous art, Lingemann teaches a building automation system comprising a plurality of programmable user interface units including a touchscreen which displays a program scene screen object enabling the user to program any controllable electrical device in the building or associated areas (Lingemann, paragraph [0020]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of “programmable user interface including a touchscreen”, as disclosed by Lingemann, into the teachings of Naidoo-Suito-Hewes.  One would be motivated to do so to enable the system to allow the user to program and control any controllable electrical device in the premises with a single touch using a touchscreen device.
Response to Arguments

29.	Applicant’s arguments filed on 02/12/2020 have been fully considered but they are moot in view of new grounds of rejection.

30.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441